t c memo united_states tax_court theodore major green and jacqueline green petitioners v commissioner of internal revenue respondent docket no filed date theodore major and jacqueline green pro sese gavin l greene for respondent memorandum opinion swift judge this matter is before us on respondent’s motion for summary_judgment under rule unless otherwise indicated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether taxable social_security_benefits petitioner jacqueline green received in should be treated as nontaxable workmen’s compensation benefits and whether petitioners may deduct from income dollar_figure relating to a dollar_figure damage award judgment that jacqueline green never received and that has now been discharged in bankruptcy hereinafter references to petitioner in the singular are to petitioner jacqueline green background at the time the petition was filed petitioners resided in moorpark california from to date mr green worked as a tax_auditor for respondent petitioner’s social_security_benefits prior to date petitioner worked on a general motors assembly line in november of petitioner was injured while shopping for groceries this was unrelated to her employment at general motors corporation general motors the injury was caused by a shopping cart under the control of another person injuries petitioner sustained therefrom apparently prevented petitioner from further assembly line work at general motors petitioner continued to work for general motors but as a decal assembler on date petitioner filed a lawsuit for personal injury damages against the person who was pushing the shopping cart on or about date petitioner was involved in another accident this time while at work at general motors as a result of which petitioner sustained additional injuries petitioner’s injuries required surgery and left her unable to work on date petitioner filed a claim for social_security disability benefits and on date petitioner began receiving social_security disability benefits in addition to her claim for social_security disability benefits petitioner filed a claim for california workmen’s compensation benefits the record does not reflect that petitioner ever received any benefits under her workmen’s compensation claim on date petitioner obtained a dollar_figure default judgment for personal injury damages against the person who was pushing the shopping cart that injured petitioner in on or about date in a bankruptcy proceeding the person against whom petitioner obtained the default judgment was discharged of liability to pay the dollar_figure judgment petitioner had obtained and petitioner never collected anything on the judgment petitioner never included any portion of the dollar_figure judgment in taxable_income and the record does not establish that petitioner had any_tax basis in the uncollected judgment on their joint federal_income_tax return filed with respondent petitioners reported as taxable dollar_figure of the social_security_benefits petitioner received in and petitioners claimed a dollar_figure casualty_loss deduction relating to the above dollar_figure uncollected judgment petitioners also attached to their tax_return a statement that they intended to deduct the balance of the dollar_figure uncollected judgment over the course of the next years -- dollar_figure in each year -- as a loss carryforward under sec_172 for the year at issue herein petitioners filed a joint federal_income_tax return reported thereon dollar_figure as the taxable_portion of the social_security_benefits petitioner received and claimed the dollar_figure loss carryforward mentioned above relating to petitioner’s dollar_figure uncollected judgment after an audit of petitioners’ federal_income_tax return on date respondent mailed to petitioners a notice_of_deficiency reflecting a dollar_figure tax_deficiency for based on a recalculation of the portion of social_security disability benefits petitioner received in that was taxable on date petitioners timely mailed and postmarked a petition disputing the dollar_figure tax_deficiency respondent had determined on the ground that the entire amount petitioner received in as social_security disability benefits should be treated as nontaxable workmen’s compensation benefits under sec_104 on date respondent filed an answer alleging an increase to dollar_figure in the tax_deficiency determined against petitioners for on the ground that the dollar_figure loss deduction petitioners claimed relating to petitioner’s uncollected judgment was not allowable based on the disallowance of the dollar_figure loss deduction and the resulting increase in petitioners’ income respondent also recalculated and increased the portion of the social_security disability benefits petitioner received in that was taxable also in his answer respondent asserted a dollar_figure sec_6662 accuracy-related_penalty against petitioners for on date respondent filed under rule c a motion for entry of order that undenied allegations in answer be deemed admitted petitioners did not file a reply to respondent’s answer or a response to respondent’s rule c motion and on date we granted respondent’s rule c motion on date respondent filed the instant motion for summary_judgment discussion summary_judgment when no material fact remains at issue we may grant summary_judgment as a matter of law rule b fla country clubs inc v commissioner 122_tc_73 affd on other grounds 404_f3d_1291 11th cir because of the parties’ admissions and deemed admissions as to material facts no material fact remains at issue social_security_benefits generally taxpayers who file a joint_return and receive social_security_benefits and whose modified_adjusted_gross_income plus half of social_security_benefits received in a year exceeds dollar_figure are to include in taxable_income a portion of the social_security_benefits received in a year sec_86 b and c b generally social_security disability benefits are taxed in the same manner as social_security_benefits sec_86 joseph v commissioner tcmemo_2003_19 benefits received under a workmen’s compensation statute or other statute authorizing benefits in the nature of workmen’s compensation may not be included in income see sec_104 mcdowell v commissioner tcmemo_1997_500 a statute providing for payment of benefits that are not related to an injury incurred in the course of employment is not considered to be a statute in the nature of workmen’s compensation 804_f2d_553 9th cir affg 82_tc_630 and tcmemo_1985_388 the social_security act provides for disability benefits for an injury regardless of whether the injury occurred in the course of employment see u s c sec_423 petitioner’s social_security disability benefits received in were provided to petitioner under the social_security act because the social_security act is not a statute in the nature of workmen’s compensation petitioners must include in gross_income for dollar_figure of the dollar_figure in social_security disability benefits that petitioner received in as per the calculation provided under sec_86 sec_165 deduction sec_165 provides a deduction from income for taxpayers who incur an uncompensated loss relating to a trade_or_business to a transaction entered into for profit or to a casualty resulting in an uncompensated loss of property petitioner’s dollar_figure uncollected judgment involving the shopping cart was personal in nature and had no connection with petitioner’s trade_or_business or with a transaction entered into for profit petitioner may not deduct under sec_165 or any portion of petitioner’s uncollected judgment further the amount of a casualty_loss deduction under sec_165 which applies to property is limited to the lesser_of the reduction in fair_market_value as a result of the casualty or the property’s adjusted tax basis godwin v commissioner tcmemo_2003_289 affd 132_fedappx_785 11th cir sec_1_165-7 income_tax regs generally adjusted_basis refers to the amount_paid for property increased and decreased by various adjustments such as cost of improvements and depreciation sec_165 sec_1011 sec_1016 sec_1_1011-1 a income_tax regs the above tax basis limitation set forth in the regulations prevents petitioners herein from obtaining a casualty_loss deduction relating to petitioner’s uncollected judgment petitioner did not include any portion of the dollar_figure uncollected judgment in income and did not establish any_tax basis therein no sec_165 loss deduction is allowable with respect thereto in consolidated docket nos and petitioners litigated before us for and the same issues raised herein we held that petitioner’s social_security disability benefits are taxable and that petitioners may not deduct under sec_165 or any portion of the dollar_figure uncollected judgment see green v commissioner tcmemo_2006_39 petitioners’ appeal thereof is currently pending in the u s court_of_appeals for the ninth circuit accuracy-related_penalty under sec_6662 and b a taxpayer who has an underpayment_of_tax may be liable for a penalty of percent of the underpayment_of_tax attributable to negligence or disregard of the federal_income_tax rules or regulations d isregard of rules and regulations includes careless reckless or intentional_disregard_of_rules_and_regulations sec_6662 respondent bears the burden_of_proof in connection with the sec_6662 penalty rule a respondent has met his burden_of_proof in light of mr green’s work as a tax_auditor for respondent and in light of the relatively straightforward adjustments we sustain herein we sustain respondent’s imposition of the dollar_figure accuracy-related_penalty for the reasons stated we shall grant respondent’s motion for summary_judgment an appropriate order and decision will be entered for respondent
